DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azam (US 2020/0142471) in view of Channaiah (US 2020/0373810).
Regarding claim 1, Azam teaches An information handling system comprising:
a housing (Fig. 1 computer 104);
a processor disposed in the housing and operable to execute instructions that process information (Fig. 2 processor 202); a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information (Fig. 2 memory 204);
a graphics processor disposed in the housing and interfaced with the processor, the graphics processor operable to process the information to defined visual images for presentation at a display ([0022] Fig. 2 elements 222 output devices and display control 210); a display integrated in the housing and interfaced with the graphics processor, the display operable to present the visual image (Fig. 2 display 105);

an embedded controller disposed in the housing and interfaced with the processor, the embedded controller operable to coordinate communications of input devices to the processor (Fig. 2 input devices 220);
an time of flight sensor integrated in the housing and interfaced with the processor, the infrared time of flight sensor operable to detect end user presence detection information (Fig. 2 ToF sensors 106 [0009][0014][0025-0027]); and
a notification module stored in non-transient memory and operable when executed on the processor to apply the end user presence detection information to selectively queue notifications (warning) generated for presentation to an end user and to selectively present the notifications ([0022] teaches output devices 222 generate warning to users if too close or has been in front of system for extended time). Although Azam teaches the limitations as discussed above and also teaches the use of time of flight sensor to detect user presence. He fails to explicitly teach the time of flight sensor is an infrared sensor.
	However in the same field of detecting user presence Channaiah teaches a method of detecting user position where time of flight sensors are infrared sensors ([0028]).
	Therefore it would have been obvious to one of ordinary skill to combine the display device as taught by Azam with the display method as taught by Channaiah. This combination would provide a system capable of detecting positioning of a user to determine how to present images as taught by Channaiah [0028].
([0016] system triggers automatic start as user approaches computer device [0022-0023] provides notifications via speakers and microphone based on detected distance).
	Regarding claim 3, Azam teaches wherein the notification module selectively queues notifications based upon the infrared time of flight sensor indicating a first probability of a user absence state and the display sleeps based upon a second probability of a user absence state, second probability greater than the first probability ([0018] gradual reduction into sleep state based on time of flight sensor data) and Channaiah teaches infrared time of flight sensors ([0028]).
	Regarding claim 4, Azam teaches wherein the notification module selectively presents queued notifications based upon the time of flight sensor indicating first probability of a user presence state and the display wakes from sleep based upon a second probability of a user presence state, the first probability greater than the second probability ([0016] and Channaiah teaches infrared time of flight sensors ([0028]).
	Regarding claim 8, Azam teaches wherein the notification module is further operable to present the queued notifications with a predetermined priority ([0022-0023] warning presented).
	Regarding claim 9, Azam teaches an adaption module stored in the non-transient memory and operable when executed on the processor to monitor end user interactions with the notifications to define the predetermined priority ([0022-0023] since the system presents warning based on user positioning it is obvious the system will remove the warning once the user position has changed.).
	Regarding claims 10 and 18, Azam teaches A method for presenting notifications at an information handling system, the method comprising:
monitoring a time of flight sensor to determine end user presence
and end user absence at the information handling system (Fig. 2 ToF sensors 106 [0009] [0014] [0025-0027]); and 
 in response to detecting a first predetermined end user absence state, queuing notifications generated at the information handling system; ([0022] teaches output devices 222 generate warning to users if too close or has been in front of system for extended time. Therefore it is understood the predetermined warning is queued before being presented) in response to detecting a second predetermined end user absence state, sleeping presentation of visual images at a display ([0018] gradual reduction into sleep state based on time of flight sensor data);
in response to detecting a first predetermined end user presence state, waking
the display to present the visual images ([0016] ; and in response to the detecting a second predetermined end user presence state, presenting the queued notifications at the display([0022] teaches output devices 222 generate warning to users if too close or has been in front of system for extended time.). Although Azam teaches the limitations as discussed above and also teaches the use of time of flight sensor to detect user presence. He fails to explicitly teach the time of flight sensor is an infrared sensor.
([0028]).
	Therefore it would have been obvious to one of ordinary skill to combine the display device as taught by Azam with the display method as taught by Channaiah. This combination would provide a system capable of detecting positioning of a user to determine how to present images as taught by Channaiah [0028].
	Regarding claim 11,  Azam teaches the first predetermined user absence state has a lower probability of a user absence than the second predetermined user absence state([0018] gradual reduction into sleep state based on time of flight sensor data); and the first predetermined user presence state has a lower probability of a user
presence than the second predetermined user presence state ([0016] [0020-0021] distance thresholds as user approaches.).
	Regarding claim 12, Azam teaches prioritizing the queued notifications according to a predetermined priority; and in response to detecting the second predetermined end user presence state, presenting the notifications according to the predetermined priority ([0022] since the predetermined warnings are presented based on sensor data then it is understood the warning are prioritized and presented).
	Regarding claim 13, Azam teaches monitoring end user interactions with the notifications; and analyzing the end user interactions to adjust the predetermined priority ([0022-0023] since the system presents warning based on user positioning it is obvious the system will remove the warning once the user position has changed.).

sensor integrated in a peripheral device interfaced with the information handling system ([0033] teaches the system works with a plurality of ToF sensors. Therefore it is obvious that if the sensors are duplicated to function in different location then the sensor results would be the same.) and Channaiah teaches infrared time of flight sensors ([0028]).

	Regarding claim 19, Azam teaches in response to a first end user presence state, wake the display from sleep to present the visual images; and
in response to a second end user presence state, presenting the queued
notifications when the display presents visual images state ([0016] [0020-0021] distance thresholds as user approaches. [0022-0023] teach presenting user with warnings).

Claims 5-7, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Azam (US 2020/0142471) in view of Channaiah (US 2020/0373810) and Kim (US 2007/0139392).
Regarding claims 5 and 14, Azam in view of Channaiah teach the limitations as discussed above but fail to teach wherein the notifications comprise: hardware notifications tracked by the embedded controller, and software notifications tracked by an operating system executing on the processor.
However in the same field of detecting input device presence Kim teaches a display device and input method where the system tracks input by using infrared signal and has the notifications comprise: hardware notifications tracked by the embedded controller ([0036] controller 150), and software notifications tracked by an operating system executing on the processor ([0033-0034]).
Therefore it would have been obvious to one of ordinary skill to combine the display device as taught by Azam with the display method as taught by Channaiah and the method of determining input device status. This combination would provide a system capable of detecting status of a user or input device to determine how user interaction could be more effective.
Regarding claims 6 and 15, Kim teaches wherein the hardware notification comprise batter charge status state of a peripheral device interfaced with information handling system (Fig. 5-6).
Regarding claims 7 and 16, Kim teaches wherein the peripheral device comprises an active stylus configured to make a touch inputs at the display ([0017]).
Regarding claim 20, Azam in view of Channaiah teach the limitations as discussed above and Azam also teaches prioritizing presentation of notifications to user ([0022] since the predetermined warnings are presented based on sensor data then it is understood the warning are prioritized and presented) but fails to teach the notification are for peripheral devices battery charge state.
However in the same field of detecting input device presence Kim teaches a display device and input method where the system tracks input by using infrared signal and has the notifications related to peripheral device battery charge state (Figs. 5-6).
Therefore it would have been obvious to one of ordinary skill to combine the display device as taught by Azam with the display method as taught by Channaiah and the method of determining input device status. This combination would provide a system capable of detecting status of a user or input device to determine how user interaction could be more effective.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621